 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Gene Edward Scott, II,                             No. CV-19-04800-PHX-ESW
10                   Plaintiff,                         ORDER
11   v.
12   Hertz,
13                   Defendant.
14
15
16          Pending before the Court are “Plaintiff’s Motion to Dismiss this Case Without
17   Fault” (Doc. 8), “Plaintiff’s Motion to Dismiss this Case” (Doc. 9), and “Plaintiff Motion
18   to Reopen Case and to Appear at Hearing and to Your Granting Plaintiff’s Previous
19   Motions” (Doc. 10). As the Court previously explained to the Plaintiff, all motions and
20   pleadings must be signed by the party personally if the party is unrepresented. Fed. R. Civ.
21   P. 11(a). (Doc. 6 at 3). Plaintiff’s motions are not signed. The motions do not state with
22   particularity the grounds for seeking an order or the relief sought. Fed. R. Civ. P. 7(b)(1).
23   The only information provided to the Court is a title from which the Court must infer
24   authorship, grounds, and relief. The Federal Rules of Civil Procedure do not permit such
25   deficient filings.
26          IT IS ORDERED striking Plaintiff’s Motions (Docs. 8, 9, 10).
27          Dated this 23rd day of August, 2019.
28
